Citation Nr: 0030263	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a severance of the long extensor tendon of the 
left thumb, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

It appears that all relevant medical records of the veteran 
may not have been made part of the claims file.  In his 
September 1998 application for an increased evaluation of his 
disability, the veteran requested the RO to obtain records of 
outpatient treatment that he stated he had been receiving at 
the VA Medical Center (VAMC) in Charleston, South Carolina 
since July 1997.  Testimony presented at a hearing on his 
claim that was held at the RO in July 1999 suggested that 
some of those VA records concerned occupational therapy.  
That testimony also suggested that the veteran had been 
treated recently for his disability by a private physician.  
In addition, the appellant testified that he was 
participating in a vocational rehabilitation program 
conducted by the state of South Carolina.  No effort to 
secure any of these records has, however, been undertaken by 
the RO.  Hence, further development is required.

In this regard, prior to determining the merits of a claim, 
VA has a duty to assist the claimant with the development of 
probative evidence.  New legislation provides that VA must 
make reasonable efforts to obtain relevant records, and if 
the records cannot be secured VA must notify the claimant 
that efforts to secure records have been unsuccessful.  See 
Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 3, 
114 Stat. 2096, ___ (2000)(to be codified at 38 U.S.C.A. 
§ 5103A).  

The veteran was examined by VA in October 1998.  However, if 
there were relevant treatment records that had not been 
incorporated into the claims file, the examination was 
inadequate.  VA has a duty to afford the claimant a thorough 
and contemporaneous medical examination, one which is fully 
informed because it takes into account the records of prior 
examination and treatment.  Id.; see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

Hence, this case is REMANDED for the following actions:

1.  The RO must contact the veteran and 
request that he identify any additional 
evidence which he believes is relevant to 
his claim, to include VA, private medical 
records and vocational rehabilitation 
records from the state of South Carolina.  
After securing any needed releases, the 
RO must make reasonable efforts to secure 
all identified records, to include 
records from the VAMC in Charleston, and 
any South Carolina vocational 
rehabilitation records.  Once obtained, 
all records must be associated with the 
claims file.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Following the completion of the 
above-requested development, the RO must 
schedule the veteran for a VA 
examination.  This study is to determine 
the nature and severity of the veteran's 
post-operative residuals of the severance 
of the long extensor tendon of the left 
thumb.  All indicated studies, tests, and 
evaluations should be performed.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  A complete 
rationale for all opinions should be 
provided.  Each examination report should 
be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
review the issue on the merits.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


